MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-12-00521-CR

                       AGHAEGBUNA ODELUGO, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

    Appeal from the 248th District Court of Harris County. (Tr. Ct. No. 1249652).

TO THE 248TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 10th day of March 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                     This case is an appeal from the final judgment signed by
             the trial court on May 18, 2012, which was remanded to this
             Court by the Texas Court of Criminal Appeals. After
             submitting the case on the appellate record and the arguments
             properly raised by the parties, the Court holds that the trial
             court’s judgment contains no reversible error. Accordingly,
             the Court affirms the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered March 10, 2015.
              Panel consists of Justices Jennings, Bland, and Massengale.
              Opinion delivered by Justice Jennings.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 22, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT